                                            Case 3:20-cv-02773-JD Document 9 Filed 09/24/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTINA CASTRO,                                  Case No. 20-cv-02773-JD
                                                        Petitioner,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     UNITED STATES OF AMERICA,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a federal prisoner, filed a habeas petition. Court mail that the clerk sent to

                                  14   petitioner at her last known address has been returned as undeliverable. Petitioner has not

                                  15   provided a current mailing address.

                                  16          More than sixty days have passed since the mail was returned. This case is DISMISSED

                                  17   without prejudice. See Local R. 3-11(b).

                                  18          IT IS SO ORDERED.

                                  19   Dated: September 24, 2020

                                  20

                                  21
                                                                                                     JAMES DONATO
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
